Chief Justice Robertson
delivered the Opinion of the Court.
The only question in this case, is whether, when it apPeared from an entry made on the order book by consent, that one of a plurality of joint demandants in a writ 0f right, had died during the pendency of the suit, the Circuit Court, whilst the case was still pending there, had a right, ex officio, to abate the writ?
And this question we consider as rightly and authoritatively settled in the affirmative in the case of Gaines vs. Conn’s Heirs, 2 Dana, 231.
Wherefore, the judgment abating the writ in consequence of the death of one of the demandants must be affirmed.